Application by the defendant for a writ of error coram nobis to vacate a decision and order of this court dated March 2, 1981 [80 AD2d 1002], which determined an appeal from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered May 14, 1976.
Ordered that the application is denied.
Upon reviewing the record on appeal and the brief submitted by counsel on the defendant’s direct appeal to this court, we find that the defendant’s appellate counsel satisfied the constitutional standard of effective assistance by capably pre*901senting nonfrivolous issues for this court’s consideration (see, Jones v Barnes, 463 US 745; People v Settembre, 152 AD2d 681). Kunzeman, J. P., Kooper, Sullivan and Harwood, JJ., concur.